DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2 and 4 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to explicitly disclose or fairly suggest a liquid crystal display, “wherein the connection pixel electrode includes a portion disposed inside of the data line in view of a plan view, wherein an other end of each of the projection pixel electrodes is separated from the data line in view of the plan view, and the second black matrix overlaps the connection pixel electrode so as to dispose the connection pixel electrode inside of the second black matrix in view of the plan view,” along with the other limitations of claim 1.
Applicant’s arguments (see Remarks, filed September 27, 2021) with respect to the previous rejection under 35 U.S.C. 103(a) over Im et al. (US 2011/0037931) in view of Ota (US 2012/0008073) and Takeda et al. (US 8,514,359) and in accordance with the amendments to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been overcome and is withdrawn.
Therefore, claim 1 is allowed.  Claims 2 and 4 are also allowed by virtue of their dependence on claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896